Citation Nr: 1222333	
Decision Date: 06/26/12    Archive Date: 07/02/12	

DOCKET NO.  09-28 346	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in March 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.

In a Report of Contact dated in December 2010, the Veteran claimed entitlement to service connection for.  Inasmuch as that issue has not been developed or certified for appellate review, it is referred to the RO for appropriate action.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's alleged psychiatric disorder to include posttraumatic stress disorder.  Here the Veteran contends that in April 1982, while in service, his unit was involved in a massive parachute jump, during the course of which a number of the participants died or were severely injured.  As a result of this traumatic incident, the appellant alleges that he has developed a posttraumatic stress disorder.  

Service treatment records are negative for evidence of an acquired psychiatric disorder, including posttraumatic stress disorder.  However, following a private psychiatric examination in May 2008, during the course of which the Veteran chronicled various aspects of the aforementioned stressful incident, it was the opinion of the examiner that the appellant was suffering from a chronic posttraumatic stress disorder, as well as a recurrent major depressive disorder, and alcohol abuse.  The examiner stated that the source of the information which provided the basis for the diagnosis was "the Veteran himself."  Notably, while based on the Veteran's statements, the appellant may have received additional treatment from this same private psychiatrist records of that treatment are not at this time a part of the Veteran's claims folder.  Hence, further development is required.

Since the last remand, in February 2012 the United States Army and Joint Services Records Research Center indicated that they had researched the U.S. Army Combat Readiness/Safety Center database.  As a result of that research, were able to verify that, on March 30, 1982, the Veteran's unit, i.e., the 782nd Maintenance Battalion, sustained two casualties as the result of a parachute accident at Ford Irwin, California.  Under the circumstances, it was determined that corroborating evidence had been provided to a degree that the Veteran's reported stressor could be conceded.

Following an April 2012 VA psychological examination, which involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examining psychologist that the Veteran did not have a mental disorder which conformed to the accepted psychiatric criteria, and that his symptoms did not meet the diagnostic criteria for a posttraumatic stress disorder.  However, that examination made reference not only to the aforementioned May 2008 private psychiatric examination which culminated in diagnoses of posttraumatic stress disorder and major depressive disorder, but also to a February 2012 VA treatment record reflecting psychiatric diagnoses of anxiety and depression, a record which is at this time not a part of the Veteran's claims folder.  Significantly, in a deferred Rating Decision of March 2012, reference was made to a VA psychiatric treatment note dated in December 2011 showing diagnoses of anxiety and depression, and noting that it was "possible" that the Veteran might have posttraumatic stress disorder, though it was somewhat difficult to discuss either history or symptomatology.  As was the case with the February 2012 VA treatment record referenced above, the aforementioned December 2011 record is not at this time a part of the Veteran's claims folder.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Veteran's private psychiatrist, Dr. Hassan Jabbour, of 8380 Six Forks Road, Suite 101, Raleigh, North Carolina  27615, and request that he provide copies of any and all treatment records pertaining to his care of any of the Veteran's psychiatric disorders.  Such records, once obtained, should be incorporated in the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  Moreover, all attempts to procure those records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.  

2.  Any other pertinent VA or private inpatient or outpatient treatment records dating since March 2011 should be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The Veteran should then be afforded an additional VA psychiatric examination, to be conducted by a board of two psychiatrists and one psychologist, preferably by examiners who have not heretofore seen or examined the Veteran, in order to more accurately determine the exact nature and etiology of any diagnosed psychiatric disability.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the examination, the examiners, i.e., the two psychiatrists and examining psychologist, should provide a single, coordinated opinion as to whether the Veteran currently suffers from a chronic, clinically-identifiable psychiatric disorder to include posttraumatic stress disorder, and, if so, whether it is at least as likely as not that the disorder had its origin during, or is in some way the result of, the Veteran's period of active military service.  In rendering this opinion, the examiners should take into account the fact that the Veteran's alleged stressor (i.e., the various injuries which occurred during the March 1982 parachute jump) has now been conceded.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examination.  The examiners must specify in their reports that the claims file and Virtual VA records have been reviewed.  They must specify the dates encompassed in their review of Virtual VA records.  

4.  The RO/AMC should then review all examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

5.  The RO/AMC should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case which contains notice of all relevant action taken on the claim for benefits since April 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





